*260Order, Supreme Court, New York County (Milton A. Tingling, J.), entered February 8, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered July 12, 2006, which denied plaintiffs motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable paper.
There is no evidence probative of what caused plaintiff to trip and fall on the premises of defendant Art Students League. Plaintiff merely surmised, after seeing metal “sticking out” in the hallway two weeks after the accident, that the protruding metal had caused her fall. She never testified that an uneven transition in the floor precipitated her fall, the theory she now relies upon, and accordingly advances no nonspeculative ground for such causation (see Kane v Estia Greek Rest., 4 AD3d 189 [2004]). To the extent plaintiff attributes her fall to the uneven surface of the floor in the hallway, based on “circumstantial evidence,” her arguments are unavailing (compare Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743 [1986]). We reject plaintiffs effort to characterize the motion dated March 8, 2006 as one for renewal after it was sub judice. Concur—Saxe, J.P, Friedman, Sweeny, McGuire and Malone, JJ.